Exhibit 10.3

AMENDMENT NO. 4 TO BASE INDENTURE

THIS AMENDMENT NO. 4 TO BASE INDENTURE, dated as of November 12, 2010 (this
“Amendment”), is entered into by and among Cofina Funding, LLC, as the Issuer
(the “Issuer”), and U.S. Bank National Association, as the Trustee (the
“Trustee”).

RECITALS

WHEREAS, Cofina Funding, LLC and U.S. Bank National Association are parties to
that certain Base Indenture dated as of August 10, 2005 (as amended and
supplemented through the date hereof, the “Indenture”);

WHEREAS, Section 14.2 of the Indenture requires the consent of the Required
Noteholders to any amendment to the Indenture not described in Section 14.1 of
the Indenture;

WHEREAS, the Noteholder constitutes the Required Noteholders because the
Noteholder represents in excess of 50% of the aggregate principal balance of all
Notes of all Series; and

WHEREAS, the Issuer desires and the Trustee is willing to amend the Indenture as
hereinafter set forth and the parties hereto acknowledge and agree that such
amendment is not described in Section 14.1 of the Indenture.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Certain Defined Terms. Each capitalized term used but not defined
herein shall have the meaning ascribed thereto in the Indenture.

SECTION 2. Amendments to Indenture. The Indenture is hereby amended as follows:

(a) Section 8.6(m) of the Indenture is hereby amended in its entirety to read as
follows:

(m) Minimum Net Worth. The Issuer shall at all times have a net worth (in
accordance with GAAP) of at least 15% of the aggregate Program Amount for all
Series.

SECTION 3. Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Indenture shall remain in full force and
effect. After this Amendment becomes effective, all references in the Indenture
to “this Base Indenture”, “this Indenture”, “hereof”, “herein” or words of
similar effect referring to the Indenture shall be deemed to be references to
the Indenture as amended by this Amendment. This Amendment shall not be deemed
to expressly or impliedly waive, amend or supplement any provision of the
Agreement other than as set forth herein.

SECTION 4. Effectiveness. This Amendment shall become effective upon receipt by
the Noteholder of counterparts of this Amendment (whether by facsimile or
otherwise) executed by each of the parties hereto.

SECTION 5. Reaffirmation of Representations, Warranties and Covenants. Upon the
effectiveness of this Amendment, each of the Issuer and the Servicer hereby
reaffirms all representations, warranties and covenants made in the Agreements
and agrees that all representations and warranties made in the Agreements shall
be deemed to have been remade as of the effective date of this Amendment (except
for those representations and warranties limited by their terms to an earlier
date, which representations and warranties shall speak of such date).

SECTION 6. Representations and Warranties. Each of the Issuer and the Servicer
hereby represents and warrants that (i) this Amendment constitutes a legal,
valid and binding obligation of such Person, enforceable against it in
accordance with its terms, and (ii) upon the effectiveness of this Amendment, no
Default or Event of Default shall exist under the Indenture.

SECTION 7. Counterparts. This Amendment may be executed by different parties on
any number of separate counterparts, each of which shall be deemed to be an
original and all of which shall together constitute but one and the same
instrument.

SECTION 8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

SECTION 9. Section Headings. The various headings of this Amendment are inserted
for convenience only and shall not affect the meaning or interpretation of this
Amendment or the Indenture or any provision hereof or thereof.

[Signatures Follow]

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.

      COFINA FUNDING, LLC,
as the Issuer

By:
  /s/ James M. Grafing
 
   



    Name: James M. Grafing
Title: Chief Financial Officer

[Signatures Continue on the Following Page]U.S. BANK NATIONAL ASSOCIATION,

      as the Trustee

By:
  /s/ Michelle Moeller
 
   



    Name: Michelle Moeller
Title: Vice President

[Signatures Continue on the Following Page]Consented to and Agreed:

      COFINA FINANCIAL, LLC,
as the Servicer

By:
  /s/ James M. Grafing
 
   



    Name: James M. Grafing
Title: Chief Financial Officer

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as the Noteholder

By: /s/ Aditya Reddy



    Name: Aditya Reddy
Title: Senior Vice President

